78 So.3d 17 (2011)
NEWPORT OPERATING CORP., a Florida corporation, Appellant,
v.
WESTGATE MIAMI BEACH, LTD., a Florida limited partnership, Appellee.
No. 3D11-1874.
District Court of Appeal of Florida, Third District.
October 26, 2011.
Arnstein & Lehr and Franklin Zemel and Alan L. Raines, Fort Lauderdale, for appellant.
*18 Robert P. Frankel & Associates and Robert P. Frankel, Miami, for appellee.
Before RAMIREZ, SUAREZ, and SALTER, JJ.
SUAREZ, J.
We treat the petition for writ of certiorari as an appeal pursuant to Florida Rule of Appellate Procedure 9.130(a)(4). We reverse the order of the trial court. See Moffatt & Nichol, Inc. v. B.E.A. Int'l Corp., Inc., 48 So.3d 896 (Fla. 3d DCA 2010).
Reversed and remanded.